Order, Supreme Court, New York County (David Saxe, J.), entered October 22, 1993, which granted defendant’s motion for counsel fees pendente lite in the amount of $75,000 and directed plaintiff to pay that amount to defendant’s attorney, unanimously affirmed, without costs.
We do not perceive an abuse of discretion in the court’s award, pendente lite, of $75,000 in legal fees to defendant-wife in this matrimonial action that has already been relentlessly litigated and is certain to be protracted (Domestic Relations Law § 237). The record provides ample support for the court’s determination that plaintiff is in a far better position to bear the bulk of the litigation expense at this time. In any event, it is well settled that a speedy trial is plaintiff’s proper remedy in this situation (Corsini v Corsini, 178 AD2d 356). We have considered plaintiff’s other arguments, and find them to be without merit. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.